    Case: 1:20-cv-02601 Document #: 41 Filed: 12/23/20 Page 1 of 12 PageID #:223




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JO ANN SORSBY, on behalf of herself and all           )
others similarly situated                             )
                                                      )
               Plaintiff,                             )
                                                      )       Case No. 20-cv-2601
       v.                                             )
                                                      )       Judge Robert M. Dow, Jr.
TRUEGREEN LIMITED PARTNERSHIP,                        )
TRUGREEN, INC., TRUGREEN COMPANIES,                   )
LLC, and TRUGREEN HOLDING,                            )
CORPORATION                                           )
                                                      )
               Defendants.                            )

                            MEMORANDUM OPINION AND ORDER

       Plaintiff Jo Ann Sorsby (“Plaintiff”) brings this action against TruGreen Limited

Partnership (“TruGreen LP”), TruGreen, Inc., TruGreen Companies LLC (“TruGreen LLC”), and

TruGreen Holding Corporation (collectively, “Defendants”). In her complaint, Plaintiff alleges

that Defendants violated the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, by

making telephone solicitations even though she is on the National Do-Not-Call Registry and on

Defendants’ internal do-not-call list. [1]. Defendants moved to dismiss [22] and to stay discovery

pending resolution of that motion [25]. For the reasons below, Defendants’ motion to dismiss [22]

is granted in part and denied in part. Specifically, Defendants TruGreen, Inc., TruGreen LLC, and

TruGreen Holding Corporation are dismissed from this suit. Both claims against TruGreen LP

remain. Defendants’ motion to stay discovery [25] is denied as moot. Defendants’ pending motion

for leave to appear pro hac vice [37] is granted. Counsel are directed to file a joint status report,

including a discovery plan and a statement in regard to any interest in a referral to the Magistrate

Judge for a settlement conference, no later than January 15, 2021.
     Case: 1:20-cv-02601 Document #: 41 Filed: 12/23/20 Page 2 of 12 PageID #:224




I.      Background 1

        Plaintiff registered her residential landline to the National Do-Not-Call list on July 3, 2003.

[1, at ¶ 34]. In early 2019, she began using Defendants’ services. [Id., at ¶ 35]. During that time,

she received calls from Defendant up to twice a week soliciting her to purchase additional services

from the company. [Id.]. She informed Defendants that she was not interested in receiving these

extra services. [Id.]. In August 2019, she cancelled her service, making it clear that she did not

wish to continue using any of Defendants’ services, and Defendants issued her a refund. [Id., at

¶¶ 35–36]. However, after Plaintiff terminated her relationship with Defendants, she continued to

receive telemarketing calls. [Id., at ¶ 36]. From August 2019 to March 2020, she received eight

calls from Defendants. [Id., at ¶ 37]. The reverse number lookup indicated that these calls came

from “TruGreen,” “TruGreen Crestwood,” and “TruGreen Sales.” [Id.]. During this time, she told

Defendants four times to stop calling her. [Id., at ¶ 39]. Plaintiff’s complaint explains that she is

not alone in receiving unwanted calls from Defendants.              For example, the Federal Trade

Commission received 828 complaints about Defendants’ telemarketing since April 15, 2016, with

48 of those complaints coming from Illinois consumers. [Id., at ¶ 43]. In 2017, a court in this

district approved a settlement between TruGreen Inc. and consumers complaining of

telemarketing. Chapa v. TruGreen, Inc., No. 13-cv-3957 (N.D. Ill. Jan. 25, 2017). TruGreen Inc.

in currently engaged in similar litigation in the Western District of Tennessee. Complaint, Stevens-

Bratton v. TruGreen, Inc., No. 2:15-cv-02472 (W.D. Tenn. July 15, 2015).

        Plaintiff alleges that each of TruGreen LLC, TruGreen Inc., and TruGreen Holding

Company “is believed to be a direct or indirect subsidiary of TruGreen [LP].” [1, at ¶¶ 10–12].

She also alleges that Defendants conduct and solicit business in Illinois. [Id., at ¶¶ 13–15].


1
  The Court accepts as true all of Plaintiff’s well-pleaded factual allegations and draws all reasonable
inferences in Plaintiff’s favor. Killingsworth v. HSBC Bank Nev., N.A., 507 F.3d 614, 618 (7th Cir. 2007).

                                                    2
      Case: 1:20-cv-02601 Document #: 41 Filed: 12/23/20 Page 3 of 12 PageID #:225




        Plaintiff brought this complaint against Defendants on behalf of herself and those similarly

situated, alleging that Defendants (1) violated 47 U.S.C. § 227(c)(5) by calling her and others

despite their numbers being on the National Do-Not-Call Registry and (2) violated 47 C.F.R.

§ 64.1200(d)(3) by calling her and others she despite their numbers being on the Defendants’

internal do-not-call list. [1, at ¶¶ 62–73]. Defendants moved to dismiss, arguing that (1) the Court

lacks personal jurisdiction over TruGreen LLC, TruGreen Inc., and TruGreen Holding;

(2) Plaintiff engaged in impermissible group pleading by referring to Defendants collectively

throughout her complaint, instead of describing what each Defendant did; and (3) 47 C.F.R.

§ 64.1200(D)(3) does not create a private right of action for a claim based on Defendants’ internal

do-not-call list.

II.     Legal Standard

        To survive a Rule 12(b)(6) motion to dismiss for failure to state a claim upon which relief

can be granted, the complaint typically must comply with Rule 8(a) by providing “a short and plain

statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), such

that the defendant is given “fair notice of what the * * * claim is and the grounds upon which it

rests.” Bell Atl. Corp v. Twombly, 550 U.S. 544, 555 (2007) (alteration in original) (quoting Conley

v. Gibson, 355 U.S. 41, 47 (1957)). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S at 555). In determining whether the complaint meets this

standard, the Court accepts as true all of Plaintiff’s well-pleaded factual allegations and draws all

reasonable inferences in Plaintiff’s favor. Killingsworth, 507 F.3d at 618.

        “[T]he plaintiff bears the burden of establishing personal jurisdiction.” Felland v. Clifton,

682 F.3d 665, 672 (7th Cir. 2012). When, as here, the Court rules on a motion to dismiss for lack



                                                 3
       Case: 1:20-cv-02601 Document #: 41 Filed: 12/23/20 Page 4 of 12 PageID #:226




of personal jurisdiction “based on the submission of written materials * * * the plaintiff ‘need only

make out a prima facie case of personal jurisdiction.’” Purdue Research Found. v. Sanofi-

Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir. 2003) (quoting Hyatt Int’l Corp. v. Coco, 302 F.3d

707, 713 (7th Cir. 2002)). “In evaluating whether the prima facie standard has been satisfied, the

plaintiff ‘is entitled to the resolution in its favor of all disputes concerning relevant facts presented

in the record.’” Id. (quoting Nelson by Carson v. Park Indus., Inc., 717 F.2d 1120, 1123 (7th Cir.

1983)). That said, when a defendant challenges an alleged fact by filing an affidavit, “the plaintiff

has an obligation to go beyond the pleadings and submit affirmative evidence supporting the

exercise of jurisdiction.” Shanahan v. Nat’l Auto Prot. Corp., 2020 WL 3058088, at *1 (N.D. Ill.

June 9, 2020); see also Perdue Research Found., 338 F.3d at 783 (“[O]nce the defendant has

submitted affidavits or other evidence in opposition to the exercise of jurisdiction, the plaintiff

must go beyond the pleadings and submit affirmative evidence supporting the exercise of

jurisdiction.”); ABN AMRO, Inc. v. Capital Int’l Ltd., 595 F. Supp. 2d 805, 818 (N.D. Ill. 2008).

III.     Analysis

         A.     Personal Jurisdiction

         Defendants argue that this Court lacks personal jurisdiction over TruGreen LLC, TruGreen

Inc, and TruGreen Holding. [22-1, at 12–15]. Personal jurisdiction can be general or specific.

Hyatt Int’l Corp., 302 F.3d at 713. General jurisdiction “is proper only when the defendant has

‘continuous and systematic’ contacts with the state in question.”             Id.   “Specific personal

jurisdiction is appropriate where (1) the defendant has purposefully directed his activities at the

forum state or purposefully availed himself of the privilege of conducting business in that state,

and (2) the alleged injury arises out of the defendant’s forum-related activities.” Tamburo v.

Dworkin, 601 F.3d 693, 702 (7th Cir. 2010). Further, “the exercise of specific personal jurisdiction



                                                   4
    Case: 1:20-cv-02601 Document #: 41 Filed: 12/23/20 Page 5 of 12 PageID #:227




must also comport with traditional notions of fair play and substantial justice as required by the

Fourteenth Amendment’s Due Process Clause.” Id. In TCPA cases, phone calls placed by or on

behalf of a defendant to a phone number in a particular state can establish specific personal

jurisdiction over the defendant. Lowe v. CVS Pharmacy, Inc., 233 F. Supp. 3d 636, 645 (N.D. Ill.

2017) (“[M]ultiple courts have found calls or text messages to a phone number affiliated with a

particular state that violate the TCPA sufficient to satisfy the [purposeful direction] test for a court

of that state to exercise personal jurisdiction over the defendant.” (alterations in original) (quoting

Keim v. ADF MidAtlantic, LLC, 199 F.Supp.3d 1362, 1370 (S.D. Fla. 2016))).

        Here, no Defendant is a resident of Illinois. [1, at ¶¶ 9–12]; [22-1, at 19 ¶¶ 4–6]. Further,

Defendants attached an affidavit to their motion to dismiss in which a TruGreen LP attorney averrs

that the other three Defendant entities “do not have offices, officers, employees or operations in

Illinois” and “do not advertise or solicit business in Illinois.” [22-1, at 20 ¶ 7]. He also avers that

those other entities “do not employ the persons who placed the telephone calls alleged in Plaintiff’s

complaint.” [22-1, at 20 ¶ 9]. Plaintiff argues that despite these facts, the Court nevertheless has

personal jurisdiction over TruGreen LLC, TruGreen Inc, and TruGreen Holding. As explained

above, because the Defendant submitted an affidavit refuting facts alleged by Plaintiff, Plaintiff

“must go beyond the pleadings and submit affirmative evidence supporting the exercise of

jurisdiction.” Perdue Research Found., 338 F.3d at 783.

        Plaintiff first argues that the Court should not consider Defendants’ affidavit because it is

conclusory. [32, at 20]. However, contrary to this assertion, the affidavit does not recite “legal

conclusions” and instead sets forth specific facts about the entities’ relationships to Illinois. [Id.].

Just because facts lead to legal conclusions does not make the facts themselves legal conclusions.

Next, Plaintiff argues that she alleged an agency relationship among Defendants sufficient for the



                                                   5
    Case: 1:20-cv-02601 Document #: 41 Filed: 12/23/20 Page 6 of 12 PageID #:228




Court to exercise personal jurisdiction over all Defendants. Plaintiff alleged that each of TruGreen,

Inc., TruGreen LLC, and TruGreen Holding Corporation is “believed to be a direct or indirect

subsidiary of TruGreen [LP].” [1, at ¶¶ 10-12]. However, “the jurisdictional contacts of a parent

company generally are not imputed to its subsidiary.” Pickering v. ADP Dealer Servs., Inc., 2013

WL 996212, at *4 (N.D. Ill. Mar. 13, 2013); see also Keeton v. Hustler Magazine, Inc., 465 U.S.

770, 781 n.13 (1984) (“[N]or does jurisdiction over a parent corporation automatically establish

jurisdiction over a wholly owned subsidiary.”); Cent. States, Se. & Sw. Areas Pension Fund v.

Reimer Express World Corp., 230 F.3d 934, 943 (7th Cir. 2000) (“We join other courts in finding

that stock ownership in or affiliation with a corporation, without more, is not a sufficient minimum

contact.”). Plaintiff further contends that because Defendants’ affidavit does not explicitly deny

that the calls were not made on behalf of TruGreen, Inc., TruGreen LLC, and TruGreen Holding

Corporation, then it is reasonable to infer that “TruGreen LP may have placed the relevant phone

calls as an agent or on behalf of one or more of the other Defendants.” [32, at 19]. However, this

conclusion is belied by Defendants averment that these entities do not “conduct,” “advertise,” or

“solicit” business in Illinois. [22-1, at 20 ¶ 7].

        Plaintiff failed to rebut Defendants’ evidence that TruGreen, Inc., TruGreen LLC, and

TruGreen Holding Corporation do not have any contacts with Illinois sufficient to establish

personal jurisdiction. Accordingly, Plaintiff has not set out a prima facie showing of personal

jurisdiction, and the Court dismisses these three Defendants for lack of personal jurisdiction. 2 See

Purdue Research Found., 338 F.3d at 783. For this same reason, the Court rejects Plaintiff’s

contention that she is entitled to jurisdictional discovery. Cent. States, Se. & Sw. Areas Pension


2
 If the Plaintiff later discovers information indicating that the Court does have personal jurisdiction over
TruGreen, Inc., TruGreen LLC, and TruGreen Holding Corporation—for example, that TruGreen LP
placed calls on behalf of these entities—the Court would of course entertain a motion to reinstate them as
Defendants.

                                                     6
    Case: 1:20-cv-02601 Document #: 41 Filed: 12/23/20 Page 7 of 12 PageID #:229




Fund v. Reimer Express World Corp., 230 F.3d 934, 946 (7th Cir. 2000) (explaining that, to be

entitled to jurisdictional discovery, a plaintiff must “establish a colorable or prima facie showing

of personal jurisdiction.”)

       B.      Group Pleading

       Defendants argue that Plaintiff engaged in impermissible group pleading by consistently

referring to them collectively as “Defendants,” thereby failing to specify which Defendant took

which action. [22-1, at 4–9]. However, given that this order dismisses all but one of the

Defendants, to the extent that the complaint previously suffered from a group-pleading issue, it no

longer does so. As the sole remaining Defendant, TruGreen LLP is on sufficient notice at to which

actions Plaintiff alleged it took. That said, the Court notes that the Seventh Circuit has held that

the practice of group-pleading “long understood to be inadequate under Rule 9(b), is also

inadequate under Rule 8(a).” Thomas-Wise v. Nat’l City Mortg. Co., 2015 WL 641770, at *4

(N.D. Ill. Feb. 13, 2015); see also Bank of Am., N.A. v. Knight, 725 F.3d 815, 818 (7th Cir. 2013)

(“Liability is personal. An allegation that someone looted a corporation does not propound a

plausible contention that a particular person did anything wrong. The Rules of Civil Procedure set

up a system of notice pleading. Each defendant is entitled to know what he or she did that is

asserted to be wrongful. A complaint based on a theory of collective responsibility must be

dismissed.”). If Plaintiff moves to reinstate a Defendant, any complaint should avoid group

pleading and include allegations regarding which Defendant took which actions. Furthermore, if

Plaintiff believes that the dismissal of Defendants TruGreen, Inc., TruGreen LLC, and TruGreen

Holding Corporation necessitates the filing of an amended complaint, she should so indicate and

the Court will allow a reasonable time in which to do so. See Fed. R. Civ. P. 15(a).




                                                 7
    Case: 1:20-cv-02601 Document #: 41 Filed: 12/23/20 Page 8 of 12 PageID #:230




       C.      Private Right of Action for Violations of Internal Do-Not-Call Lists

       Finally, Defendants argue that the Court should dismiss Plaintiff’s claim related to their

internal do-not-call list because there is no private right of action for a violation of 47 C.F.R.

§ 64.1200(d). [22-1, at 10–12]. Subsections (b) and (c) of the TCPA create private right of actions.

Subsection (b), entitled “Restrictions on use of automated telephone equipment,” establishes

prohibitions for the use of technology such as “automatic telephone dialing system[s],” “artificial

or prerecorded voice[s],” and “telephone facsimile machine[s].” § 227(b)(1). This subsection

requires the Federal Communications Commission (“FCC”) to “prescribe regulations to

implement [the subsection’s] requirements.” § 227(b)(2). It also creates a private right of action

for “an action based on a violation of [the] subsection or the regulations prescribed under [it].”

§ 227(b)(3). Subsection (c) of the TCPA, entitled “Protection of subscriber privacy rights,”

requires the FCC to “initiate a rulemaking proceeding concerning the need to protect residential

telephone subscribers’ privacy rights to avoid receiving telephone solicitations to which they

object.” § 227(c)(1). The subsection requires the rulemaking proceedings to “evaluate alternative

methods and procedures”—including “industry-based or company-specific ‘do not call’

systems”—“for their effectiveness in protecting such privacy rights.” § 227(c)(1)(A). Subsection

(c) also creates a private right of action for “[a] person who has received more than one telephone

call within any 12-month period by or on behalf of the same entity in violation of the regulations

prescribed under this subsection.” § 227(c)(5). The remaining subsections of the TCPA do not

create a private right of action, including subsection (d), which is entitled “Technical and

procedural standards” and requires the FCC to revise regulations “setting technical and procedural

standards for telephone facsimile machines” and to “prescribe technical and procedural standards

for systems that are used to transmit any artificial or prerecorded voice message via telephone.”



                                                 8
    Case: 1:20-cv-02601 Document #: 41 Filed: 12/23/20 Page 9 of 12 PageID #:231




§ 227(d)(2)–(3). Thus, only violations of TCPA regulations promulgated under subsection (b) or

(c) give rise to a private right of action.

        The regulation at issue here, § 64.1200(d), provides that “[n]o person or entity shall initiate

any call for telemarketing purposes to a residential telephone subscriber unless such person or

entity has instituted procedures for maintaining a list of persons who request not to receive

telemarketing calls made by or on behalf of that person or entity.” It then lists “minimum

standards” for internal do-not-call list procedures, including having a written policy,

§ 64.1200(d)(1), and requiring telemarketers to record requests to be placed on an internal do-not-

call list and to honor such requests “within a reasonable time,” § 64.1200(d)(3).

        The parties agree that the Seventh Circuit has not decided this issue. Both the Sixth and

Eleventh Circuits have recognized a private right of action for violations of internal do-not-call list

regulations. See Cordoba v. DIRECTV, LLC, 942 F.3d 1259, 1265 (11th Cir. 2019) (explaining

the internal do-not-call list regulations and then concluding that the “TCPA creates a private right

of action for anyone who receives more than one call within a year from the same entity in violation

of these regulations”); Charvat v. NMP, LLC, 656 F.3d 440, 443, 448 (6th Cir. 2011) (finding that

the regulations regarding internal do-not-call lists were promulgated under subsection (c) and

recognizing a private right of action for violating these regulations). District courts in other circuits

are split on whether there is a private right of action for such violations. Compare Worsham v.

Travel Options, Inc., 2016 WL 4592373, at *4 (D. Md. Sept. 2, 2016), aff’d, 678 F. App’x 165

(4th Cir. 2017) (determining that a violation of § 64.1200(d) does not give rise to a private right

of action because that regulation “appear[s] to fall under the aegis of subsection d of the TCPA”),

with Barrett v. Vivint, Inc., 2020 WL 2558231, at *6–7 (D. Utah May 20, 2020) (finding that a

violation of § 64.1200(d) gives rise to a private right of action because that regulation was



                                                   9
   Case: 1:20-cv-02601 Document #: 41 Filed: 12/23/20 Page 10 of 12 PageID #:232




promulgated pursuant to subsection (c) of the TCPA). Defendants concede that courts in this

district have permitted such actions, but as of the time that Defendants filed their motion to dismiss,

none of the cases had specifically analyzed this issue. [22-1, at 10 n.4]; see Martin v. Comcast

Corp., 2013 WL 6229934, at *6 (N.D. Ill. Nov. 26, 2013) (declining to dismiss a complaint

regarding violation of § 64.1200(d), but not specifically analyzing whether plaintiff had a private

right of action); Strickler v. Bijora, Inc., 2012 WL 13069973, at *6 (N.D. Ill. Mar. 15, 2012)

(certifying TCPA class, including a subclass related to individuals on an internal do-not-call list);

cf. Wolfkiel v. Intersections Ins. Servs. Inc., 303 F.R.D. 287, 292 (N.D. Ill. 2014) (dismissing

complaint for violation of § 64.1200(d) because the plaintiff stopped receiving calls within two

days of request, but never suggesting that plaintiff did not have a right of action). However, after

Defendants filed their motion to dismiss, a court in this district concluded that there is “a private

right of action for violations of section 64.1200(d)” because that section “implements section

227(c)’s command to protect the privacy rights of telephone subscribers to avoid receiving

telephone solicitations to which they object by requiring telemarketers to maintain and honor do-

not-call lists.” Bilek v. National Congress of Employers, Inc., 2020 WL 5033534, at *4 (N.D. Ill.

July 1, 2020).

       The Court agrees with Bilek, as the text of the TCPA and § 64.1200(d) support the

conclusion that the FCC promulgated § 64.1200(d) under subsection (c). Specifically, subsection

(c) is concerned with “the need to protect residential telephone subscribers’ privacy rights to avoid

receiving telephone solicitations to which they object.”        § 227(c)(1).    Section 64.1200(d)’s

requirements for an internal do-not-call list directly support this goal. See Barrett, 2020 WL

2558231, at *7 (“[T]he internal do-not-call registry requirement fits the purpose of § 227(c).”);

Rosenberg v. LoanDepot.com LLC, 435 F. Supp. 3d 308, 324 (D. Mass. 2020) (“The principal



                                                  10
   Case: 1:20-cv-02601 Document #: 41 Filed: 12/23/20 Page 11 of 12 PageID #:233




purpose of § 227(c) is to ensure that subscribers ‘avoid receiving telephone solicitations to which

they object.’ The do-not-call provisions, including § 64.1200(d)(4), further that goal and comport

with the statute.”). Moreover, subsection (c) specifically calls upon the FCC to “compare and

evaluate alternative methods and procedures,” including “industry-based or company-specific ‘do

not call’ systems.” § 227(c)(1)(A).

       In arguing otherwise, Defendants primarily rely on Worsham v. Travel Options to contend

that the FCC promulgated § 64.1200(d) under subsection (d) of the TCPA. In that case, the court

concluded that “the requirements of § 64.1200(d) set forth the procedural standards for

telemarketers to maintain their own, company-specific, do-not-call lists and, consequently, appear

to fall under the aegis of subsection d of the TCPA.” Worsham, 2016 WL 4592373, at *4. It did

not provide further reasoning except to say that it “considered the analysis on this point in the case

of Burdge v. Assn. Health Care Mgmt., Inc., and has found it persuasive.” Id. at *7 (internal

citation omitted). In Burdge, the court explained that the issue was “whether an action for a

violation of 64.1200(d)(4) arises under 47 U.S.C. § 227(d) or (b), which boils down to a question

of whether the failure of an entity to identify itself and provide its address and phone number is a

‘technical and procedural’ violation.” Burdge v. Ass’n Health Care Mgmt., Inc., 2011 WL 379159,

at *3 (S.D. Ohio Feb. 2, 2011). The Burdge court concluded that violations of § 64.1200(d)(4) are

technical and procedural ones and consequently that the FCC promulgated the regulation under

subsection (d). Id. But Subsection (d) requires the FCC to revise regulations “setting technical

and procedural standards for telephone facsimile machines” and to “prescribe technical and

procedural standards for systems that are used to transmit any artificial or prerecorded voice

message via telephone.” Id. at § 227(d)(2)–(3). These mandates are unrelated to internal do-not-

call lists. Further, Burdge limited its analysis to subsections (b) and (d) and did not consider



                                                 11
   Case: 1:20-cv-02601 Document #: 41 Filed: 12/23/20 Page 12 of 12 PageID #:234




whether the FCC promulgated the regulation under subsection (c). Burdge, 2011 WL 379159, at

*3–4. Thus, this Court agrees with the decisions from this district allowing complaints for

violations of § 64.1200(d) to proceed on the ground that Plaintiff has a private right of action based

on Defendants’ failure to honor its internal do-not-call list.

IV.    Conclusion

       Defendants’ motion to dismiss [22] is granted in part and denied in part. Specifically,

Defendants TruGreen, Inc., TruGreen LLC, and TruGreen Holding Corporation are dismissed

from this suit. Both claims against TruGreen LP remain. Defendants’ motion to stay discovery

[25] is denied as moot. Defendants’ pending motion for leave to appear pro hac vice [37] is

granted. Counsel are directed to file a joint status report, including a discovery plan and a

statement in regard to any interest in a referral to the Magistrate Judge for a settlement conference,

no later than January 15, 2021.



Dated: December 23, 2020                               __________________________
                                                       Robert M. Dow, Jr.
                                                       United States District Judge




                                                  12
